 1 Michael S. Danko (State Bar No. 111359)
   mdanko@dankolaw.com
 2 Claire Y. Choo (State Bar No. 252723)
   cchoo@dankolaw.com
 3
   DANKO MEREDITH, APC
 4 333 Twin Dolphin Drive, Suite 145
   Redwood Shores, CA 94065
 5 Tel: 650-453-3600
   Fax: 650-394-8672
 6

 7 Stuart R. Fraenkel (State Bar No. 173991)
   stuart@nflawfirm.com
 8 Carlos F. Llinás Negret (State Bar No. 284746)
   cllinas@nflawfirm.com
 9 Nicole Andersen (State Bar No. 281218)
   NELSON & FRAENKEL LLP
10 601 So. Figueroa Street, Suite 2050

11 Los Angeles, CA 90017
   Tel.: 213-622-6469
12 Fax: 213-622-6019

13 Attorneys for Plaintiffs
                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15                                      OAKLAND DIVISION

16 ESRA SEVER, individually, and as parent and            CASE NO.: 4:18-cv-00584-HSG
   natural guardian of her minor children, A.S. and
17 B.S.; ESRA SEVER, Successor-in-Interest to,            ORDER GRANTING PLAINTIFFS’
   and Personal Representative of the Estate of           ADMINISTRATIVE MOTION
18 Ahmet Cagri Sever, deceased; A.S., a minor,            REQUESTING AN EARLIER HEARING
19 individually and as Successor-in-Interest to the       DATE FOR PLAINTIFFS’ UNOPPOSED
   Estate of Ahmet Cagri Sever, deceased, by her          MOTION FOR APPROVAL OF THE
20 Guardian ad Litem Esra Sever; and B.S, a               COMPROMISE OF THE ACTION ON
   minor, individually and as Successor-in-Interest       BEHALF OF THE TWO MINOR
21 to the Estate of Ahmet Cagri Sever, deceased,          PLAINTIFFS
   by her Guardian ad Litem, Esra Sever.
22

23                 Plaintiffs,
       vs.
24
     ICON AIRCRAFT, INC., et al.,
25
                   Defendants.
26

27

28

                                                      1
     Order
     Case No.: 4:18-cv-00584-HSG
 1         Having reviewed Plaintiffs’ unopposed administrative motion to shorten time, and finding

 2 that good cause does appear, IT IS HEREBY ORDERED that:

 3         1. Plaintiffs’ Unopposed Administrative Motion for Order Requesting an Earlier Hearing

 4             Date on Plaintiffs’ Unopposed Motion for Approval of the Compromise of the Action

 5             on Behalf of the Two Minor Plaintiffs is GRANTED.

 6         2. Plaintiffs’ Unopposed Motion for Approval of the Compromise of the Action on

 7             Behalf of the Two Minor Plaintiffs is advanced from April 11, 2019 to Janaury 31,

 8             2019, at 2:00 p.m.

 9
     Dated: January 15, 2019
10

11                                             Hon. Haywood S. Gilliam, Jr.
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
     Order
     Case No.: 4:18-cv-00584-HSG
